Citation Nr: 0943361	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for service-
connected metallic shell fragment, right base of neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1940 to May 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown 
to be causally or etiologically related to service.

2.  Bilateral tinnitus is not shown to be causally or 
etiologically related to service.

3.  The Veteran's metallic shell fragment, right base of the 
neck disability is not manifested by a moderate muscle injury 
to the group XXIII muscles, including loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009)

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for an initial compensable rating for 
metallic shell fragment, right base of the neck are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.56, 4.75, Diagnostic Code 5323 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in October 2007 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in October 2007, the 
regional office provided the Veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private medical 
records and VA examinations and opinions pertinent to the 
issues on appeal.  However, the Veteran's service treatment 
records could not be located, presumably as a result of the 
1973 fire at the National Personnel Records Center (NPRC).  
In cases in which the Veteran's service treatment records are 
missing and are presumed to have been destroyed in the July 
1973 fire at the NPRC, the VA has a heightened duty to 
explain its findings and conclusions.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992). 

The RO submitted requests for records during the time of the 
Veteran's active service.  The records were reported to be 
fire related.  The RO notified the Veteran, in January 2008, 
of the inability to obtain the records in accordance with 
38 C.F.R. § 3.159(e).  The Veteran was given the opportunity 
to send the VA any further evidence he had pertaining to his 
claims.  

All reasonable efforts have been completed and a reasonably 
exhaustive search conducted.  A remand for further 
development of this claim would serve no useful purpose.  In 
this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss 

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he received damage to 
his hearing during combat.  

The majority of the service treatment records are not 
available for review.  As noted above, the Board has a 
heightened duty to consider the applicability of the benefit 
of the doubt, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 
(1995).  The legal standard for proving a claim for service 
connection is not lowered.  However, the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant is increased.  Russo 
v. Brown, 9 Vet. App. 46 (1996).

The Veteran's separation examination in April 1947 indicates 
he received a 15/15 bilaterally on the whispered voice 
hearing test.

VA outpatient records indicate the Veteran failed a 
preventative hearing screening in December 2002.  It is not 
until December 2002, more than 50 years after discharge from 
service, that there is medical evidence of hearing loss.  
Evidence of a prolonged period without apparent medical 
complaints can be weighed against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

VA outpatient records indicate the Veteran had an 
audiological evaluation in January 2003.  The Veteran 
reported a history of mastoid surgery in childhood and that 
he continues to experience ear infections.  The Veteran 
indicated he was aware of hearing problems since 1947 but 
felt that it had worsened in the past five to ten years.  

Test results indicated a bilateral asymmetrical hearing loss, 
mild to moderate sensorineural through 2000 Hz, dropping to 
severe to profound sensorineural hearing loss in the right 
ear and a peaked configuration, moderately severe to moderate 
mixed loss through 2000 Hz dropping to a severe to profound 
sensorineural hearing loss in the left ear.  The Veteran was 
fitted for a hearing aid for the right ear in March 2003.

The Veteran was afforded a VA examination in March 2008.  
During the VA audiological evaluation in March 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
25
45
85
90
LEFT
70
75
60
90
90

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 48 in the left ear.  The 
Veteran was diagnosed with right ear sensorineural hearing 
loss, normal to profound and left ear mixed hearing loss, 
moderately severe to profound.  

The results from the VA examination show current bilateral 
hearing loss as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the Veteran's claimed in-service noise exposure.

During the VA examination in March 2008, the Veteran reported 
having hearing loss of the left ear after having mastoid 
surgery in 1942, prior to service and onset of hearing loss 
in the right ear around 1945.  The Veteran indicated he did 
not mention the operation to military personnel when entering 
service because he was afraid he would not get into the 
paratroopers.  He also reported having occupational and/or 
recreational noise exposure for approximately 20 to 25 years 
from an inboard motor while as a commercial fisherman, 
without hearing protection, and shooting and hunting with 
rifles, without hearing protection.  

Physical examination revealed an unremarkable right ear, and 
scarring was noted on what appeared to be the tympanic 
membrane area on the left side, consistent with the Veteran's 
reported history.  

The VA examiner opined that he could not resolve the issue of 
whether the Veteran's hearing loss is due to a result of 
military acoustic trauma without resorting to mere 
speculation.  Although military noise exposure is conceded, 
the Veteran reported left ear hearing loss prior to service 
and the conductive component noted in the left ear in January 
2006 and at the VA examination is inconsistent with noise-
induced hearing loss, but is consistent with the surgery 
reported.  Furthermore, the examiner stated that there are 
other likely etiologies contributing to his current hearing 
loss, including aging, the etiology of his conductive hearing 
loss, and occupational and recreational noise exposure 
without hearing protection.  The examiner opined that the 
conductive component in the left ear is not caused by or a 
result of his military service/noise exposure, as the Veteran 
reported the surgery prior to service and conductive hearing 
loss is inconsistent with noise-induced hearing loss.  Given 
the available evidence, the examiner opined that he could not 
resolve the issue without resorting to mere speculation, as 
it would be speculative to allocate a degree of current 
sensorineural hearing loss component to each of the 
etiologies versus that of military noise exposure.

The competent medical evidence in this case includes several 
VA outpatient treatment records and audiological evaluations.  
Again, these records clearly indicate that the Veteran has a 
current diagnosis of bilateral hearing loss, but they are 
entirely devoid of a suggestion that the hearing loss is a 
result of the Veteran's active service.  During VA outpatient 
audiological evaluations, the Veteran attributed his hearing 
loss to service.  The Board recognizes the Veteran's 
contentions, namely that his hearing problem occurred as a 
result noise exposure during service, and those of his wife 
as to the origins of his hearing loss.  Although these 
opinions are no doubt sincere, as laypersons, the Veteran and 
his wife are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In sum, the Board acknowledges that the Veteran has current 
bilateral hearing loss.  However, because of the absence of a 
medical nexus between his current hearing loss and his 
presumed noise exposure during active duty, and due to the 
length of time that elapsed since military service without 
treatment, the Board finds that the evidence is against a 
grant of service connection for bilateral hearing loss.

III.  Entitlement to Service Connection for Bilateral 
Tinnitus

As previously discussed, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA outpatient records indicate the Veteran had an 
audiological evaluation in January 2003.  The Veteran 
reported a history of mastoid surgery in childhood and that 
he continues to experience ear infections.  The Veteran 
indicated he was aware of hearing problems since 1947 but 
felt that it had worsened in the past five to ten years.  He 
reported occasional tinnitus.  

The Veteran was afforded a VA examination in March 2008.  He 
reported no history of tinnitus.

There is no medical evidence of a current disability.  
Further, even if the Board were to find sufficient evidence 
of a current disability due to the subjective nature of this 
disorder, the evidence does not support a nexus between the 
Veteran's claimed tinnitus and service.  The record contains 
no competent medical opinion that provides a nexus between 
service and tinnitus.  The VA examiner from March 2008 
indicated the Veteran stated was no subjective tinnitus.  
While the Veteran has suggested that his current tinnitus is 
related to service, as a layperson, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, because of the absence of medical evidence of current 
tinnitus and the absence of medical evidence of a nexus 
between the claimed in-service acoustic trauma and the 
claimed tinnitus, the Board finds that the evidence is 
against a grant of service connection for tinnitus.

IV.  Entitlement to an Initial Compensable Rating for 
Service-Connected Metallic Shell Fragment, Right Base of the 
Neck

Service connection for a metallic shell fragment, right base 
of the neck was established by an April 2008 rating decision, 
at which time a noncompensable rating was assigned, effective 
July 2007.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Because the Veteran is appealing the initial 
assignment of his disability rating, the severity of the 
disability during the entire period from the initial 
assignment of the disability rating to the present is to be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In arriving at the decision in this case, the Board has 
considered the requirements of Fenderson.  

The Board has considered the entire record, including the 
Veteran's VA clinical records and private records.  These 
records will not be referenced in detail, as they do not 
provide information to rate the disability.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, 
the Board will discuss the evidence pertinent to the rating 
criteria and the current disability.

The Veteran contends that his disability is more severe than 
what is represented by a noncompensable rating.  

The Veteran received a noncompensable rating for the metallic 
shell fragment, right base of the neck, pursuant to 
Diagnostic Code 5323.  A compensable rating of 10 percent 
rating is warranted when there is moderate muscle injury to 
the group XXIII muscles controlling movements of the head; 
fixation of shoulder movements, and muscles of the side and 
back of the neck including the suboccipital, lateral 
vertebral and anterior vertebral muscles.  See 38 C.F.R. 
§ 4.75, Diagnostic Code 5323.  

A moderate disability is described as a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  See 38 C.F.R. § 4.56(d).  Service 
department records or other evidence of in-service treatment 
for the wound are usually of evidence, along with record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Id.  Objective 
findings include entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

VA outpatient evidence from March 2004 indicates a radiology 
record reported the Veteran had a triangular foreign body, 
measuring 3 millimeters across, above the lung apex.  It was 
noted to be likely of no clinical significance but it was 
recommended to further evaluate its location.

Private records indicate that in May 2005 an x-ray of the 
chest revealed a small metallic density overlying the neck 
base on the right side, apparently some type of old metallic 
foreign body, unchanged.  

The Veteran was afforded a VA examination in March 2008.  The 
Veteran stated he did not know he had been hit in the neck by 
a shell fragment during service until he had an x-ray 
performed at a hospital many years following service.  The 
Veteran reported he had no symptoms to the neck and that the 
piece of shell fragment was found incidentally.  Examination 
revealed no evidence of an entrance wound or exit wound to 
the right neck.  The shell fragment could not be palpated and 
there was no evidence of a scar to the neck.  Again, the 
Veteran reported he was not aware of any fragment to the neck 
until it was found incidentally.  The Veteran was diagnosed 
with a small metallic shell fragment, right base of the neck, 
with no overlying cutaneous scar.

The Board finds that a compensable rating is not warranted.   
The Veteran does not have any symptoms of loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue due to the shell 
fragment.  In fact, the Veteran had no knowledge of the shell 
fragment and had no complaints of residual symptoms until it 
was found on an x-ray.  

The Board has contemplated whether any other Diagnostic Code 
will permit for an increased rating.  A separate rating for a 
scar is not warranted as the VA examiner from March 2008 
indicated there were no entrance or exit wounds or scars.

Furthermore, the VA Schedule of Disability Ratings will apply 
unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected metallic shell fragment, right base of the neck is 
inadequate.  A comparison of the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for a 
muscle disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
metallic shell fragment.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the record that suggests that the 
metallic fragment disability itself markedly affected his 
ability to perform his job, as the Veteran did not have any 
reported residuals from the shell fragment.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

As such, based on all evidence of record, the Board finds 
that a noncompensable rating adequately reflects the severity 
of the Veteran's metallic shell fragment, right base of the 
neck.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Entitlement to an initial compensable rating for service-
connected metallic shell fragment, right base of neck is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


